Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/06/22 been considered by
the examiner.

Amendment Entered
In response to the amendment filed on August 26th 2022, amended claim 1 has been entered. 


Response to Arguments
	Applicant’s arguments filed with respect to the prior art rejections raised in the previous office action were fully considered. Applicant argues that the prior art (with specific regards to Williams and Mault) does not teach and/or suggest the following:
With regards to Williams:
(1) “a reference sensor disposed outside the first chamber and configured to generate an electrical signal according to a concentration of a gas component contained in an ambient air and detectable by the measurement sensor;” (remarks, pg. 7); 
(2) “calculates the concentration of the gas component contained in the ambient air and detectable by the measurement sensor by receiving the electrical signal from the reference sensor,” (remarks, pg. 7-9); 
(3) “ BIRCH, STEWART, KOLASCH & BIRCH, LLPGH/GH/ghApplication No.: 16/235,546Docket No.: 0941-3933PUS1 Reply dated June 28, 2022Page 3 of 17 Reply to Office Action of March 29, 2022 and ignores the electrical signal received from the measurement sensor if the concentration of the gas component exceeds a predetermined value” (remarks, pg. 8-9);
With regards to Mault
(4) “calculates the humidity in the first chamber by receiving the electrical signal from the humidity sensor” (remarks, pg. 9) 
(5) “ignores the electrical signal received from the measurement sensor if the humidity is less than a predetermined value” (remarks, pg. 9).
(6) “calculates the temperature in the first chamber by receiving the electrical signal from the temperature sensor” (remarks, pg. 9)
(7) “ignores the electrical signal received from the measurement sensor if the temperature is less than a predetermined value” (remarks, pg. 9)

First, Examiner maintains that Williams teaches “a reference sensor disposed outside the first chamber and configured to generate an electrical signal according to a concentration of a gas component contained in an ambient air and detectable by the measurement sensor”. Examiner notes that Williams teaches “other parameters such as ambient temperature or subject’s skin temperature” [par. 42], which denotes a sensor outside the chamber and “resistance value changes depending on the concentration of acetone and/or ketones in the gas proximate the sensing element” [par. 40], which equates to a reference sensor disposed outside the first chamber and configured to generate an electrical signal according to a concentration of a gas component contained in an ambient air and detectable by the measurement sensor when taking into consideration broadest reasonable of interpretation.
Second, Examiner maintains that Williams teaches “calculates the concentration of the gas component contained in the ambient air and detectable by the measurement sensor by receiving the electrical signal from the reference sensor”. Examiner notes that Williams teaches the sensor may provide a sensor output signal indicative of a concentration of the sensed gaseous chemical proximate the subject's skin [par. 49] and other parameters such as ambient temperature or the subject's skin temperature are measured [par. 42], which equates to calculating the concentration of the gas component contained in the ambient air and detectable by the measurement sensor by receiving the electrical signal from the reference sensor. 
Third, Applicant claims Williams fails to teach “ignores the electrical signal received from the measurement sensor if the concentration of the gas component exceeds a predetermined value”. Examiner notes that the previous Office Action does not state this is taught by Williams, but rather Wang. Wang teaches values smaller than a threshold are ignored [par. 145], which equates to ignores the electrical signal received from the measurement sensor if the concentration of the gas component exceeds a predetermined value.
 Applicant also argues the reference sensor is used to determine whether to ignore the electrical signal received from the measurement sensor by calculating the concentration of the gas component contained in the ambient air and comparing it to the predetermined value. However, claim 1 states “ignores the electrical signal received from the measurement sensor”, and fails to claim the reference sensor is used to determine whether to ignore the electrical signal. In addition, Williams teaches using multiple sensors to detect a body chemistry event based on signals received from the multiple gas sensors [par. 23]. An event detection would require a concentration above a certain threshold, and the alarm would not activate if the threshold was not reached. Therefore, the signal would be ignored if the threshold was not reached. 
Fourth, applicant maintains Mault teaches “calculates the humidity in the first chamber by receiving the electrical signal from the humidity sensor”. Examiner notes that Mault teaches measuring inhaled humidity or ambient humidity [par. 86] and humidity sensors may be placed along the flow column (chamber) [par. 142], which equates to calculates the humidity in the first chamber by receiving the electrical signal from the humidity sensor. 
Fifth, Applicant claims Mault fails to teach “ignores the electrical signal received from the measurement sensor if the humidity is less than a predetermined value”. Examiner notes that the previous Office Action does not state this is taught by Mault, but rather Wang. Wang teaches values smaller than a threshold are ignored [par. 145], which equates to ignores the electrical signal received from the measurement sensor if the humidity is less than a predetermined value.
Sixth, applicant maintains Mault teaches “calculates the temperature in the first chamber by receiving the electrical signal from the temperature sensor”. Examiner notes that Mault teaches temperature sensors may be placed along the flow column (chamber) [par. 142], which equates to calculates the temperature in the first chamber by receiving the electrical signal from the temperature sensor. 
Seventh, Applicant claims Mault fails to teach “ignores the electrical signal received from the measurement sensor if the temperature is less than a predetermined value”. Examiner notes that the previous Office Action does not state this is taught by Mault, but rather Wang. Wang teaches values smaller than a threshold are ignored [par. 145], which equates to ignores the electrical signal received from the measurement sensor if the temperature is less than a predetermined value.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Uesaka (JP 2017083337A), in view of Williams (US 20110034792A1) and Wang (US 20190223789A1).
	Uesaka, Williams, and Wang were applied in the previous Office Action
	Regarding claim 1, Uesaka teaches a wearable body fat combustion measurement device [fig. 1 and 2; par. 25], comprising: a housing [fig. 1, element 3, par. 25] including a first chamber with an opening [fig. 21 and 22, element 41; par. 65];  5a fixing means attached to the housing and configured to bring the housing into close contact with a user's skin in a state in which the opening of the first chamber faces the user's skin [par. 25 and 66]; a measurement sensor [fig. 1, element 5] disposed inside the first chamber [par. 21 and 32] and configured to generate an electrical signal according to an amount of acetone contained in a gas evaporated from sweat 10discharged from the user's skin and introduced into the first chamber through the opening [fig. 1; par. 32-34].
Uesaka does not teach a reference sensor disposed outside the first chamber and configured to generate an electrical signal according to a concentration of a gas component contained in an ambient air and detectable by the measurement sensor.
However, Williams teaches a reference sensor disposed outside the first chamber and configured to generate an electrical signal according to a concentration of a gas component contained in an ambient air and detectable by the measurement sensor [par. 42; Examiner notes that “other parameters such as ambient temperature or subject’s skin temperature” as measured for an adaptive threshold uses a sensor outside the first chamber].
Therefore, it would have been prima facie obvious to a person having ordinary skill in the art when the invention was filed to modify the method as taught by Uesaka, to incorporate a reference sensor disposed outside the first chamber and configured to generate an electrical signal according to a concentration of a gas component contained in an ambient air and detectable by the measurement sensor, for determining if a body chemistry event occurred, as evidence by Williams [par. 42].
Uesaka does not teach a signal processor configured to process the electrical signals received from the 15measurement sensor and the reference sensor, wherein the signal processor calculates a concentration of acetone by using the electrical signal received from the measurement sensor, and calculates a concentration of a gas component contained in an ambient air and detectable by the measurement sensor by receiving the electrical signal from the reference sensor. 
However, Williams teaches a signal processor [fig. 3, element 334] configured to process the electrical signals received from the 15measurement sensor and the reference sensor, wherein the signal processor calculates a concentration of acetone by using the electrical signal received from the measurement sensor [par. 30, 42 and 49], and calculates a concentration of a gas component contained in an ambient air and detectable by the measurement sensor by receiving the electrical signal from the reference sensor [par. 30, 42 and 49].
Therefore, it would have been prima facie obvious to a person having ordinary skill in the art when the invention was filed to modify the method as taught by Uesaka, to incorporate a signal processor configured to process the electrical signals received from the 15measurement sensor and the reference sensor, wherein the signal processor calculates a concentration of acetone by using the electrical signal received from the measurement sensor, and calculates a concentration of a gas component contained in an ambient air and detectable by the measurement sensor by receiving the electrical signal from the reference sensor, for determining if a body chemistry event occurred, as evidence by Williams [par. 42].
Neither Uesaka nor Williams teaches that the fat combustion device ignores the electrical signal received from the measurement 20sensor if the concentration of the gas component exceeds a predetermined value.
However, Wang teaches ignoring an electrical signal received from a measurement 20sensor if it exceeds a predetermined value [par. 145].
Therefore, it would have been prima facie obvious to a person having ordinary skill in the art when the invention was filed to modify the method as taught by Uesaka, to incorporate ignoring the electrical signal received from the measurement 20sensor if the concentration of the gas component exceeds a predetermined value, for more accurately determining a value, as evidence by Wang [par. 162].
Regarding claim 5, Uesaka further teaches a wearable body fat combustion measurement device [fig. 1 and 2; par. 25], further comprising: a close contact member protruding toward the user's skin from a bottom surface of the housing facing the user's skin, the close contact member configured to surround the opening [par. 25].

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Uesaka, Williams, and Wang, in view of Simpson (US 10410538).
Simpson was applied in the previous Office Action
Uesaka further teaches a wearable body fat combustion measurement device [fig. 1 and 2; par. 25].
Uesaka does not teach a fat combustion device wherein the measurement sensor and the reference sensor are of the same type.
However, Simpson teaches a fat combustion device, wherein the measurement sensor and the reference sensor are of the same type [col. 26, lines 54-65; col. 39: lines 51-64].
Therefore, it would have been prima facie obvious to a person having ordinary skill in the art when the invention was filed to modify the method as taught by Uesaka, Williams, and Wang, to incorporate the measurement sensor and the reference sensor are of the same type, as is common practice for multiple electrode systems, as evidence by Simpson.
Therefore, it would have been prima facie obvious to a person having ordinary skill in the art when the invention was filed to modify the method as taught by Uesaka, Williams, and Wang, to incorporate the reference sensor provided on the other surface of the printed circuit board facing the second chamber, for preventing direct contact with the exhaled breath, as evidence by Mault [fig. 1, element 76].
It would be obvious before the effective filing date of the claimed invention of one having ordinary skill in the art to modify device as taught by Uesaka, Williams, and Wang, with a fat combustion device wherein the measurement sensor and the reference sensor are of the same type as taught by Simpson, since the modification would provide the predictable results of minimizing interreference of acetone calculations.


Claims 3-4 and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Uesaka, Williams, and Wang, and in view of Mault (US 20030208133A1)
Mault was applied in the previous Office Action
Regarding claim 3, Uesaka further teaches a wearable body fat combustion measurement device [fig. 1 and 2; par. 25], wherein the housing further includes a second chamber separated from the first chamber and configured introduce the ambient air [par. 33], comprising: a plate [fig. 3 and 4, element 31], configured to seal the first chamber with 12Attorney Docket No. PK1863566PCT/KR2018/005186respect to the second chamber [fig. 3 and 4, element 31; par. 37 and 38], the measurement sensor provided on one surface of the plate facing the first chamber [fig. 4, elements 5 and 31; par. 37]. 
However, Uesaka does not teach the reference sensor provided on the other surface of the printed circuit board facing the second chamber.
Mault teaches the sensor [fig. 1, element 76] provided on the other surface of the printed circuit board [fig. 1, element 78] facing the second chamber [fig. 1, element 26; par. 67 and 70].
Therefore, it would have been prima facie obvious to a person having ordinary skill in the art when the invention was filed to modify the method as taught by Uesaka, Williams, and Wang, to incorporate the reference sensor provided on the other surface of the printed circuit board facing the second chamber, for preventing direct contact with the exhaled breath, as evidence by Mault [fig. 1, element 76].
Regarding claim 4, Uesaka further teaches a wearable body fat combustion measurement device [fig. 8; par. 25], further comprising: a guide passage [fig. 1, element 31a] formed to surround the measurement sensor [fig. 1, element 5] and configured to connect a surface of the printed circuit board on which the measurement sensor is provided [par. 38, element 31] and a surface of the housing on which the opening of the housing is formed [par. 11 and 23], so as to guide the gas passing through the opening to the measurement sensor [par. 25, 37, and 38].
Regarding claim 6, Uesaka teaches a wearable body fat combustion measurement device [fig. 1 and 2; par. 25].
However, Uesaka does not teach a humidity sensor disposed inside the first chamber and configured to generate an electrical signal according to a humidity in the first chamber.
Mault teaches a humidity sensor disposed inside the first chamber and configured to generate an electrical signal according to a humidity in the first chamber [par. 142].
Therefore, it would have been prima facie obvious to a person having ordinary skill in the art when the invention was filed to modify the method as taught by Uesaka, Williams, and Wang, to incorporate a humidity sensor disposed inside the first chamber and configured to generate an electrical signal according to a humidity in the first chamber, for minimizing interfering factors, as evidence by Mault.
Regarding claim 7, Uesaka further teaches a wearable body fat combustion measurement device [fig. 1 and 2; par. 25].
However, Uesaka does not teach a temperature sensor disposed inside the first chamber and configured to generate an electrical signal according to a temperature in the first chamber.
Mault teaches a temperature sensor disposed inside the first chamber and configured to generate an electrical signal according to a temperature in the first chamber [par. 142].
Therefore, it would have been prima facie obvious to a person having ordinary skill in the art when the invention was filed to modify the method as taught by Uesaka, Williams, and Wang, to incorporate a temperature sensor disposed inside the first chamber and configured to generate an electrical signal according to a temperature in the first chamber, for minimizing interfering factors, as evidence by Mault.

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Uesaka, in view of Mault, Williams, and Wang.
Regarding claim 8, Uesaka further teaches a wearable body fat combustion measurement device [fig. 1 and 2; par. 25], comprising: a housing [fig. 1, element 3, par. 25] including a first chamber with an opening [fig. 21 and 22, element 41; par. 65];  5a fixing means attached to the housing and configured to bring the housing into close contact with a user's skin in a state in which the opening of the first chamber faces the user's skin [par. 25 and 66]; a measurement sensor [fig. 1, element 5] disposed inside the first chamber [par. 21 and 32] and configured to generate an electrical signal according to an amount of acetone contained in a gas evaporated from sweat 10discharged from the user's skin and introduced into the first chamber through the opening [fig. 1; par. 32-34].
However, Uesaka does not teach a humidity sensor disposed inside the first chamber and configured to generate an 5electrical signal according to a humidity in the first chamber.
Mault teaches a humidity sensor disposed inside the first chamber and configured to generate an 5electrical signal according to a humidity in the first chamber [par. 142].
Therefore, it would have been prima facie obvious to a person having ordinary skill in the art when the invention was filed to modify the method as taught by Uesaka, to incorporate a humidity sensor disposed inside the first chamber and configured to generate an 5electrical signal according to a humidity in the first chamber, for minimizing interfering factors, as evidence by Mault.
However, Uesaka does not teach a signal processor configured to process the electrical signals received from the measurement sensor, wherein the signal processor calculates a concentration of acetone by using the electrical signal received from the measurement sensor.
Williams teaches a signal processor [fig. 3, element 334] configured to process the electrical signals received from the 15measurement sensor, wherein the signal processor calculates a concentration of acetone by using the electrical signal received from the measurement sensor [par. 30, 42 and 49].
Therefore, it would have been prima facie obvious to a person having ordinary skill in the art when the invention was filed to modify the method as taught by Uesaka, to incorporate a signal processor configured to process the electrical signals received from the 15measurement sensor, wherein the signal processor calculates a concentration of acetone by using the electrical signal received from the measurement sensor, for determining if a body event occurred, as evidence by Williams [par. 42].
However, Uesaka does not teach a signal processor configured to process the electrical signals received the humidity sensor and calculates a humidity in the first chamber by 10receiving the electrical signal from the humidity sensor.
Mault teaches a signal processor configured to process the electrical signals received the humidity sensor and calculates a humidity in the first chamber by 10receiving the electrical signal from the humidity sensor [par. 86, 142].
Therefore, it would have been prima facie obvious to a person having ordinary skill in the art when the invention was filed to modify the method as taught by Uesaka, to incorporate a signal processor configured to process the electrical signals received the humidity sensor and calculates a humidity in the first chamber by 10receiving the electrical signal from the humidity sensor, for minimizing outside factors, as evidence by Mault.
However, Uesaka does not teach that the fat combustion device ignores the electrical signal received from the measurement 20sensor if the concentration of the gas component exceeds a predetermined value.
Wang teaches the fat combustion device ignores the electrical signal received from the measurement 20sensor if the concentration of the gas component exceeds a predetermined value [par. 145].
Therefore, it would have been prima facie obvious to a person having ordinary skill in the art when the invention was filed to modify the method as taught by Uesaka, to incorporate ignores the electrical signal received from the measurement 20sensor if the concentration of the gas component exceeds a predetermined value, for more accurately determining a value, as evidence by Wang [par. 162].
Regarding claim 9, Uesaka further teaches a wearable body fat combustion measurement device [fig. 1 and 2; par. 25], comprising: a housing [fig. 1, element 3, par. 25] including a first chamber with an opening [fig. 21 and 22, element 41; par. 65];  5a fixing means attached to the housing and configured to bring the housing into close contact with a user's skin in a state in which the opening of the first chamber faces the user's skin [par. 25 and 66]; a measurement sensor [fig. 1, element 5] disposed inside the first chamber [par. 21 and 32] and configured to generate an electrical signal according to an amount of acetone contained in a gas evaporated from sweat 10discharged from the user's skin and introduced into the first chamber through the opening [fig. 1; par. 32-34]. 
However, Uesaka does not teach a temperature sensor disposed inside the first chamber and configured to generate an electrical signal according to a temperature in the first chamber.
Mault teaches a temperature sensor disposed inside the first chamber and configured to generate an electrical signal according to a temperature in the first chamber [par. 142].
Therefore, it would have been prima facie obvious to a person having ordinary skill in the art when the invention was filed to modify the method as taught by Uesaka, to incorporate a temperature sensor disposed inside the first chamber and configured to generate an electrical signal according to a temperature in the first chamber, for minimizing interfering factors, as evidence by Mault.
However, Uesaka does not teach a signal processor configured to process the electrical signals received from the measurement sensor and the temperature sensor, wherein the signal processor calculates a concentration of acetone by using the electrical signal received from the measurement sensor, and calculates a temperature in the first chamber by 10receiving the electrical signal from the temperature sensor.
However, Williams teaches a signal processor [fig. 3, element 334] configured to process the electrical signals received from the 15measurement sensor and the temperature sensor, wherein the signal processor calculates a concentration of acetone by using the electrical signal received from the measurement sensor [par. 30, 42 and 49], and calculates a concentration of a gas component contained in an ambient air and detectable by the measurement sensor by receiving the electrical signal from the temperature sensor [par. 30, 42 and 49].
Therefore, it would have been prima facie obvious to a person having ordinary skill in the art when the invention was filed to modify the method as taught by Uesaka, to incorporate a signal processor configured to process the electrical signals received from the 15measurement sensor and the temperature sensor, wherein the signal processor calculates a concentration of acetone by using the electrical signal received from the measurement sensor, and calculates a concentration of a gas component contained in an ambient air and detectable by the measurement sensor by receiving the electrical signal from the temperature sensor, for determining if a body event occurred, as evidence by Williams [par. 42].
However, Uesaka does not teach that the fat combustion device ignores the electrical signal received from the measurement 20sensor if the concentration of the gas component exceeds a predetermined value.
Wang teaches the fat combustion device ignores the electrical signal received from the measurement 20sensor if the concentration of the gas component exceeds a predetermined value [par. 145].
Therefore, it would have been prima facie obvious to a person having ordinary skill in the art when the invention was filed to modify the method as taught by Uesaka, to incorporate ignoring the electrical signal received from the measurement 20sensor if the concentration of the gas component exceeds a predetermined value, for more accurately determining a value, as evidence by Wang [par. 162].

Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PUYA AGAHI whose telephone number is (571)270-1906. The examiner can normally be reached M-F 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on 5712724233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GRACE L ROZANSKI/Examiner, Art Unit 3791                                                                                                                                                                                                        
/PUYA AGAHI/Primary Examiner, Art Unit 3791